               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


CITY OF TILLAMOOK OREGON,               3:18-cv-02054-BR

          Plaintiff,                    OPINION AND ORDER

v.

KENNEDY JENKS CONSULTANTS,
INC., a California
corporation doing business in
the State of Oregon,

          Defendant.


ROGER A. LENNEBERG
DARREN B. CARPENTER
Jordan Ramis, P.C.
Two Centerpointe Drive, 6th Floor
Lake Oswego, OR 97035
(503) 598-7070

          Attorneys for Plaintiff

LAURA C. CALDERA
Bullivant Houser Bailey, PC
300 Pioneer Tower
888 S.W. Fifth Avenue
Portland, OR 97204
(503) 228-6351

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant’s Motion

(#4) to Strike Pursuant to Fed. R. Civ. P. 12(f).   For the

reasons that follow, the Court DENIES Defendant’s Motion.



                              BACKGROUND

     The following facts are taken from the Complaint and the

parties’ filings related to Defendant’s Motion to Strike.

     On February 12, 2001, Plaintiff City of Tillamook and

Defendant Kennedy Jenks Corporation entered into a contract for

the planning, design, contract administration, and construction

of the City of Tillamook Wastewater Treatment Improvements

Project.   Plaintiff alleges in its Complaint that Defendant

served as Plaintiff’s “planner, design engineer and project

manager, owner’s representative[,] and owner’s professional

wastewater system consultant on the Project.”   Compl. at ¶ 6.

Plaintiff alleges Defendant

           prepared the plans and specifications for the
           Project, prepared the Contract documents,
           evaluated contractor bids, served as the onsite
           construction manager/owner's agent, received and
           responded to information requests, change orders
           and payment applications from the Project
           contractor . . . and made recommendations to the
           City. Under the Contract defendant was
           responsible for evaluating and ruling on any claim
           by [the Project contractor] and advised the City
           regarding all aspects of the Project.

Compl. at ¶ 6.


2 - OPINION AND ORDER
       On June 29, 2007, Plaintiff entered into a construction

contract for the Project with Big River Construction, Inc.,1

after “the defendant evaluated and ranked all bids.”       Compl. at

¶ 7.

       Plaintiff alleges in its Complaint that during construction

“numerous design errors were discovered by the contractor and the

defendant was required to make post bid changes to the Project

specifications, resulting in additional cost.”        Compl. at ¶ 9.

According to Plaintiff, it discovered “over the course of the

project . . . that portions of the original plans and

specifications were either missing or inadequate to meet

[Plaintiff’s] intended . . . requirements as a well [sic], and

the regulatory and performance criteria.”      Compl. at ¶ 9.

       At various times from March 2009 to October 2009 Big River

“sought additional contract time through [some of] its monthly

schedule updates.”      Compl. at ¶ 25.   In addition, on March 3,

2010, “Big River submitted a claim requesting an equitable

adjustment of $2,249,916 plus interest”; on March 9, 2010, “Big

River submitted a claim seeking payment under [various] pay

applications . . . in the amount of $207,340, plus interest”; on

March 22, 2010, “Big River . . . claimed it was entitled to

$135,000 under [certain] deductive change orders”; and on July 1,

2010, “Big River submitted a claim related to quality


       1
           Big River is not a party to this action.

3 - OPINION AND ORDER
control expenses in the amount of $54,581.75, plus interest.”

Compl. at ¶¶ 21-24.    Plaintiff alleges Defendant advised

Plaintiff “not to pay the final pay application in the amount of

$220,000, not to release the retention in the amount of $185,000,

and to deny all claims for additional compensation and time.

Relying on the defendant's advice, the City refused to make any

further payments or grant a time extension.”    Compl. at ¶ 26.

        Plaintiff alleges the completion of the Project was delayed

because of various design deficiencies and multiple changes

proposed by Big River.    The Project was completed in January

2010.

        On April 16, 2010, Big River filed an action against

Plaintiff in Tillamook County Circuit Court, Big River

Construction v. City of Tillamook (the State Action), “for breach

of contract and breach of the implied warranty of the

specifications produced by Defendant.”    Compl. at ¶ 27.

        On March 20, 2012, a jury entered a verdict in favor of Big

River in the State Action.

        On July 10, 2012, the Tillamook County Circuit Court entered

a judgment in favor of Big River and against Plaintiff in the

amount of $1,527,907.    On June 4, 2013, the Tillamook County

Circuit Court entered a supplemental judgment for $590,239.

        On November 27, 2018, Plaintiff filed an action in this

Court against Defendant alleging claims for breach of contract,


4 - OPINION AND ORDER
professional negligence, and breach of fiduciary duty in

connection with the Project and the State Action.

        On January 28, 2019, Defendant filed a Motion (#4) to Strike

Pursuant to Fed. R. Civ. P 12(f) in which it seeks an order

striking certain factual allegations in Plaintiff’s Complaint.

The Court took Defendant’s Motion under advisement on March 13,

2019.



                               STANDARDS

        Federal Rule of Civil Procedure 12(f) allows the court to

strike any “redundant, immaterial, impertinent, or scandalous

material.”    To be impertinent or immaterial, the allegations must

not have any possible bearing on the controversy.     Emp’rs Ins. of

Wausau v. Musick, Peeler, & Garrett, 871 F. Supp. 381, 391 (S.D.

Cal. 1994), opin. amended on reconsideration, 948 F. Supp. 942

(S.D. Cal. 1995).    The “function of Rule 12(f) is not served when

. . . the motion would require the court to resolve ‘disputed and

substantial factual or legal issues.’”     Am. Gen. Life Ins. Co. v.

James, No. C–14–04242 DMR, 2015 WL 730010, at *3 (N.D. Cal.

Feb. 19, 2015)(quoting Whittlestone, Inc. v. Handi–Craft Co.,

618 F.3d 970, 973–75 (9th Cir. 2010)).

        District courts in the Ninth Circuit are split as to whether

a motion to strike is the proper vehicle to object to allegations

relating to settlement negotiations, but the majority of courts


5 - OPINION AND ORDER
that have addressed the question have concluded Rule 12(f)

motions to strike may be used to address allegations relating to

settlement negotiations.   See, e.g., Reddy v. Morrissey,

3:18-cv-00938-YY, 2018 WL 4407248, at *1 (D. Or. Sept. 17,

2018)(District courts “have acknowledged, FRCP 12(f) may be used

to strike allegations from complaints that detail settlement

negotiations.”); McCrary v. Elations Co., LLC, No. EDCV 13-0242

JGB OPX, 2013 WL 6403073, at *5 (C.D. Cal. July 12, 2013)

(granting the defendant’s motion to strike allegations in the

plaintiff’s second amended complaint that contained information

about offers to compromise and statements in pursuit of

settlement noting “numerous [c]ourts have used Rule 12(f) to

strike allegations from complaints that detail settlement

negotiations within the ambit of Rule 408.”); Jones v. Metro Life

Ins. Co., No. C–08–03971–JW (DMR), 2010 WL 4055928, at *14 (N.D.

Cal. Oct. 15, 2010)(“[U]nder [FRCP] 12(f), courts have granted

motions to strike references to settlement negotiations even at

the pleadings stage of a case, on the basis that the contents of

settlement discussions would otherwise be inadmissible under

Federal Rule of Evidence 408 and are therefore immaterial and

potentially prejudicial.”).   But see Baroness Small Estates, Inc.

v. BJ's Restaurants, Inc., No. SACV 11–468–JST, 2011 WL 13228020,

at *2 (C.D. Cal. Sept. 15, 2011)(denying the plaintiff’s 12(f)

motion to strike portions of the defendant’s counterclaims and


6 - OPINION AND ORDER
noting the plaintiff “objects to [the defendant’s] allegations

on the ground that evidence of settlement discussions is

inadmissible under Federal Rule of Evidence 408.   Such an

objection is properly raised either as an objection to the

consideration of evidence on a motion for summary judgment, or as

a motion in limine before trial, when the Court may fully

consider the specific evidence, the purpose for which the

evidence is proffered, and the mitigating effect of a limiting

instruction.”).

     Motions to strike “are disfavored and infrequently granted.”

Liberty Nat. Prods., Inc. v. Hoffman, 3:13–cv–00886–BR, 2017 WL

4855404, at *4 (D. Or. Oct. 26, 2017).    See also Servo v.

Junginger, 3:13–cv–00702–PK, 2014 WL 3891751, at *3 (D. Or.

Aug. 6, 2014)(same).    “This is because they are ‘often used as

delaying tactics, and because of the limited importance of

pleadings in federal practice.’”    Baroness Small Estates, 2011 WL

13228020, at *1 (quoting Bureerong v. Uvawas, 922 F. Supp. 1450,

1478 (C.D. Cal. 1996)).

     When considering a motion to strike “the court must view the

pleadings in the light most favorable to the nonmoving party.”

Liberty Nat., 2017 WL 4855404, at *4.    See also In re

2TheMart.com Secs. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal.

2000)(same).   The disposition of a motion to strike is within the

discretion of the district court.    Federal Sav. & Loan Ins. Corp.


7 - OPINION AND ORDER
v. Gemini Mgmt, 921 F.2d 241, 244 (9th Cir. 1990).    See also

Reddy, 2018 WL 4407248, at *2 (same).



                              DISCUSSION

     Defendant moves to strike the second sentence of Paragraph

37 and all of paragraphs 38-41 and 43-44 of Plaintiff’s Complaint

on the ground that they contain inadmissible settlement

communications pursuant to Federal Rule of Evidence 408 and/or

inadmissible mediation communications pursuant to Oregon Revised

Statutes § 36.222.

     Plaintiff, however, asserts the disputed material does not

contain allegations of communications made during a settlement

conference or mediation communications.

     At issue are the following allegations in Plaintiff’s

Complaint:

             Plaintiff tendered the defense of the retrial to
             defendant.

             38. Defendant refused tender of the defense on
             retrial.

             39. Rather than set a trial date after remand of
             the Lawsuit, the trial judge ordered the
             plaintiff, Big River and defendant to mediate.

             40. Plaintiff warned that it would accept a
             reasonable settlement offer with the intention of
             binding defendant.

             41. Defendant refused to participate in mediation.

             42. Plaintiff settled with Big River at mediation
             for less than the Judgment amount and tendered

8 - OPINION AND ORDER
          payment of the settlement amount to defendant,
          resulting in a Release and Settlement Agreement
          dated February 6, 2018. Exhibit 10 (page 1 only).

          43. Defendant refused to pay the settlement.

          44. By refusing to pay the settlement amount,
          defendant was estopped from disputing damages.

I.   Analysis under Federal Rule of Evidence 408

     Rule 408 provides:

          (a) Prohibited Uses. Evidence of the following is
          not admissible--on behalf of any party--either to
          prove or disprove the validity or amount of a
          disputed claim or to impeach by a prior
          inconsistent statement or a contradiction:

               (1) furnishing, promising, or offering--or
               accepting, promising to accept, or offering
               to accept--a valuable consideration in
               compromising or attempting to compromise the
               claim; and

               (2) conduct or a statement made during
               compromise negotiations about the claim

                                   * * *

          (b) Exceptions. The court may admit this evidence
          for another purpose, such as proving a witness's
          bias or prejudice, negating a contention of undue
          delay, or proving an effort to obstruct a criminal
          investigation or prosecution.

Thus, under Rule 408 “[s]ettlement negotiations include an offer

or promise to provide or accept ‘valuable consideration’ to

settle a claim, as well as ‘conduct or statements made in

compromise negotiations regarding the claim.’”     Mastec N. Am.,

Inc. v. Coos Cty, No. 04–278–AA, 2007 WL 2027011, at *8 (D. Or.

July 6, 2007)(quoting Rule 408).


9 - OPINION AND ORDER
     Plaintiff asserts the paragraphs at issue do not contain

allegations of an offer or promise to provide or to accept

valuable consideration to settle a claim nor do they contain

allegations of conduct or “statements made in compromise

negotiations” regarding the claim, and, therefore, these

paragraphs do not contain inadmissable settlement communications.

     A.     Paragraph 39

            In Paragraph 39 Plaintiff alleges:   “Rather than set a

trial date after remand of the Lawsuit, the trial judge ordered

the plaintiff, Big River and defendant to mediate.”    In this

paragraph Plaintiff alleges only actions by the state-court

judge.    Plaintiff does not allege or describe any actions by

Plaintiff, Defendant, or Big River nor does Plaintiff refer in

this paragraph to any offer, acceptance, or promise to accept “a

valuable consideration in compromising or attempting to

compromise” any claim.     The Court, therefore, concludes for

purposes of Defendant’s Motion that paragraph 39 does not allege

the kind of evidence that would be barred by Rule 408.

     B.     Paragraphs 37-38, 40-41

            In paragraphs 37-38 and 40-41 Plaintiff alleges it

tendered defense of the retrial to Defendant, that Defendant

refused the tendered defense, that Plaintiff advised Defendant it

would accept any reasonable settlement offer made by Big River if

such an offer was made when Plaintiff and Big River began


10 - OPINION AND ORDER
mediation, and that Defendant refused to participate in

mediation.    Courts have made clear that a demand for payment or a

tender of defense without an offer for compromise does not

constitute a settlement offer or an attempt at negotiation.        See,

e.g., Reddy, 2018 WL 4407248, at *2 (The court declined to strike

the disputed paragraphs in the plaintiff’s complaint on the

ground that they did not “disclose a post-contractual settlement

effort, but rather, when read in a light most favorable to [the

plaintiff, the paragraphs] merely reference . . . the terms of

the original agreement and [the defendant’s] purported breach of

that agreement.”); Spiva v. Walmart, No. 6:18-cv-1024-MK, 2019 WL

1063386, at *8 (D. Or. Jan. 18, 2019)(The court denied the

defendants’ Rule 12(f) motion to strike noting “[r]ather than a

negotiation or offer to compromise, [the defendant’s] statements

reflect denial of culpability, refusal to compromise, and

shifting of blame -- none of which fall under the ambit of FRE

408.”); Med. Prot. Co. v. Pang, 25 F. Supp. 3d 1232, 1243 (D.

Ariz. 2014)(“[T]he sole communication from [the defendant] does

not mention negotiations, but rather demands payment of

attorneys' fees and that MPC withdraw its pending Rule 59(e) and

60(b) motions.”    The court, therefore, found the defendant did

not enter into negotiations.).

             Here Plaintiff’s warning to Defendant that it would

accept a reasonable settlement offer if such an offer was made by


11 - OPINION AND ORDER
Big River and Defendant’s refusal to participate in the mediation

between Plaintiff and Big River do not constitute allegations of

an offer, acceptance, or promise to accept from Defendant “a

valuable consideration in compromising or attempting to

compromise” any claim.     The Court, therefore, concludes for

purposes of Defendant’s Motion that paragraphs 37-38 and 40-41 do

not contain allegations of the kind of evidence that would be

barred by Rule 408.

     C.     Paragraph 43

            In paragraph 43 Plaintiff alleges Defendant refused to

pay the mediation settlement that Plaintiff reached with Big

River.    Paragraph 43 does not contain an offer, acceptance, or

promise to accept “a valuable consideration in compromising or

attempting to compromise” any claim.    In fact, Plaintiff notes in

paragraph 43 that Defendant refused to pay the settlement and

does not indicate any offer of compromise, counteroffer, or

negotiation.   The Court, therefore, concludes for purposes of

Defendant’s Motion that paragraph 43 does not contain allegations

of the kind of evidence that would be barred by Rule 408.

     D.     Paragraph 44

            Plaintiff alleges in paragraph 44 that “defendant was

estopped from disputing damages” because Defendant refused to pay

the mediation settlement amount.    This allegation does not

contain any reference to settlement negotiations or mediation


12 - OPINION AND ORDER
communications.   In fact, paragraph 44 is not a factual

allegation, but rather a legal conclusion.   Accordingly, the

Court concludes paragraph 43 does not contain allegations of the

kind of evidence that would be barred by Rule 408.

      In summary, the Court concludes Rule 408 does not provide a

basis for the Court to strike the disputed paragraphs.

II.   Analysis under Oregon Revised Statutes §§ 36.220 and 36.222

      Defendant asserts the Court should strike the paragraphs at

issue because they disclose confidential mediation communications

in violation of Oregon Revised Statutes §§ 36.220 and 36.222.

      Oregon Revised Statutes § 36.222(1) provides:   “[M]ediation

communications and mediation agreements that are confidential

under ORS 36.220 to 36.238 are not admissible as evidence in any

subsequent adjudicatory proceeding, and may not be disclosed by

the parties or the mediator in any subsequent adjudicatory

proceeding.”

      Oregon Revised Statutes § 36.110(5) defines mediation as

           a process in which a mediator assists and
           facilitates two or more parties to a controversy
           in reaching a mutually acceptable resolution of
           the controversy and includes all contacts between
           a mediator and any party or agent of a party,
           until such time as the resolution is agreed to by
           the parties or the mediation process is
           terminated.

A “mediation agreement” is “an agreement arising out of a

mediation, including any term or condition of the agreement.”

Or. Rev. Stat. § 36.110(6).   Mediation communications are “[a]ll

13 - OPINION AND ORDER
communications that are made, in the course of or in connection

with a mediation, to a mediator, a mediation program or a party

to, or any other person present at, the mediation proceedings.”

Or. Rev. Stat. § 36.110(7)(a).    Oregon courts have held

“mediation communications that are confidential under ORS 36.220

and inadmissable under 36.222 cannot form the basis of a legal

claim and thus may be struck from a complaint.”      Alfieri v.

Solomon, 358 Or. 383, 392 (2015).

     In Alfieri the plaintiff retained the defendant as his

attorney to pursue an employment action against the plaintiff’s

former employer.   After “limited discovery” the plaintiff and the

plaintiff’s former employer agreed to enter into mediation.

“Before meeting with the mediator and plaintiff's former

employer, defendant advised plaintiff about the potential value

of his claims and the amount for which he might settle the

lawsuit.”    Alfieri, 358 Or. at 386.   The plaintiff and his former

employer attended a mediation session, but they did not reach an

agreement.   After the mediation the mediator “proposed a

settlement package to the parties.”     Id.   The plaintiff, relying

on the defendant’s advice, ultimately accepted the terms of the

mediator’s proposed settlement.   After the parties settled, the

plaintiff brought an action against the defendant for legal

malpractice.   The plaintiff’s allegations in his malpractice

complaint


14 - OPINION AND ORDER
          disclosed facts about the mediator's settlement
          proposal to the parties, defendant's conduct
          during the mediation, and private attorney-client
          discussions between plaintiff and defendant
          regarding the mediation. Those private
          attorney-client discussions — which occurred
          outside the mediation session and without the
          involvement of either the mediator or plaintiff's
          former employer — concerned the valuation and
          strength of plaintiff's claims, whether plaintiff
          was obligated to accept the mediator's proposal
          and sign the settlement agreement, and whether the
          agreement was enforceable. Although some of those
          discussions took place before or while the
          mediation was still in progress, others occurred
          when plaintiff signed the settlement agreement or
          thereafter.

Id. at 386–87.   The defendant moved to strike many of the

allegations in the plaintiff’s complaint on the ground that they

were inadmissible mediation communications under Oregon Revised

Statutes §§ 36.220 and 36.222.   The trial court granted the

defendant’s motion to strike in part, struck several allegations

that “disclosed the settlement amount and other confidential

settlement terms,” and struck the following allegations on the

ground that they contained confidential mediation communications:

          •      The mediation was largely unsuccessful
                 because defendant substantially lowered his
                 recommendation for settlement from amounts he
                 told plaintiff before the mediation the
                 lawsuit would likely settle for.

          •      Following the mediation session, the mediator
                 suggested a particular settlement amount to
                 the parties, and that “[o]ver the course of
                 the next several days, plaintiff made several
                 attempts to reject the proposed offer but
                 defendant pressured plaintiff into eventually
                 agreeing to the mediator's proposal.


15 - OPINION AND ORDER
          •     Defendant failed to reasonably advocate for
                plaintiff in the mediation of the lawsuit
                with plaintiff's former employer.

          •     Defendant recommended that plaintiff settle
                for the mediator's proposed amount.

          •     Defendant failed to advise plaintiff that the
                mediator's proposal was not enforceable
                because plaintiff's former employer had not
                accepted it on time.

          •     Defendant had advised plaintiff that he was
                bound to the terms of the Agreement even
                though [plaintiff's former employer] failed
                to pay within the time required by the terms
                of the Agreement.

Id. at 388.   The plaintiff appealed, and the Oregon Court of

Appeals affirmed in part and reversed in part.   Specifically, the

Court of Appeals concluded the trial court did not err when it

struck the allegations that disclosed the terms of the settlement

agreement and the allegation that described the mediator's

settlement proposal to the parties.   The Court of Appeals also

concluded the trial court did not err when it struck allegations

of “discussions between plaintiff and defendant that occurred in

preparation for, during, and after the mediation conference — but

before the signing of the settlement agreement” on the ground

that those were “mediation communications” made “in the course of

or in connection with the mediation process.”    Id. at 389.    The

Court of Appeals, however, concluded the trial court erred when

it struck allegations of “communications that occurred

post-signing” on the ground that those were not “mediation


16 - OPINION AND ORDER
communications because the mediation had already ended.”         Id.

The plaintiff appealed the Oregon Court of Appeals decision and

asserted, among other things, that “the allegations struck from

his complaint did not contain mediation communications within the

meaning of ORS 36.110(7)(a) because the communications described

were not part of the mediation, in that they did not involve

assistance or facilitation by a mediator.”        Id. at 390.   The

defendant asserted on appeal that “properly construed, ‘mediation

communications’ include all communications that are made to a

party or its agent that support, aid, or facilitate the

resolution of a dispute with the aid of a mediator until that

effort finally and definitively ends.”      Id.   The Oregon Supreme

Court concluded the term “mediation” in Oregon Revised Statutes

§ 36.110(5) “includes only that part of the process in which a

mediator is a participant.”   Id. at 395.    The Oregon Supreme

Court explained:

          Looking to the text and context of ORS 36.110(5),
          we conclude that plaintiff has the better
          argument. . . . ORS 36.110(5) . . . describ[es]
          . . . specifically that “‘[m]ediation’ means a
          process in which a mediator assists and
          facilitates” the resolution of the parties'
          dispute. (Emphasis added.) The words “in which a
          mediator assists and facilitates” follow the noun
          “process” without being set off by commas. Those
          words therefore operate as a restrictive clause,
          limiting the frame of reference and therefore the
          meaning of the preceding noun. Thus, in context,
          the meaning of “process” here appears more limited
          and refers only to those aspects of the mediation
          in which the mediator is directly involved.


17 - OPINION AND ORDER
                                 * * *

          Here, the legislature's decision to specify that
          “mediation” includes all contacts between the
          mediator and the parties (or their agents) is
          particularly instructive. First, it implies that
          other types of interactions not mentioned, such as
          private conversations between a party and his or
          her attorney, may not necessarily be part of the
          mediation itself. Second, it confirms that the
          legislature understood “mediation” to refer, at
          its most essential level, to the assistance and
          facilitation that the mediator provides. The
          legislature's inclusion of that exemplar thus
          lends further support to the conclusion that the
          meaning of the term “mediation,” as statutorily
          defined, refers to the part of the mediation
          process in which the mediator is directly involved

Id. at 393-94 (citations omitted)(emphasis in original).   The

Oregon Supreme Court held:

          [C]onsidering the text of ORS 36.110(7)(a) in
          light of its context and history, we conclude that
          the term “mediation communications” includes only
          communications exchanged between parties,
          mediators, representatives of a mediation program,
          and other persons while present at mediation
          proceedings, that occur during the time that the
          mediation is underway and relate to the substance
          of the dispute being mediated. Private
          communications between a mediating party and his
          or her attorney outside of mediation proceedings,
          however, are not “mediation communications” as
          defined in the statute, even if integrally related
          to a mediation . . . [because][n]othing in the
          legislative history . . . suggests that the
          legislature intended ORS 36.110(7)(a) to apply to
          statements made by other persons not identified in
          the statute, such as an attorney giving private
          advice to his or her client outside of any
          mediation proceeding.

Id. at 404 (emphasis added).   Ultimately the Oregon Supreme Court

concluded that the trial court erred when it struck allegations


18 - OPINION AND ORDER
in the plaintiff’s complaint pertaining to discussions between

the plaintiff and the defendant that occurred before the

mediation began and after the mediation ended.    The Oregon

Supreme Court explained:

             Private discussions between a mediating party and
             his or her attorney that occur outside mediation
             proceedings, whether before or after those
             proceedings, are not “mediation communications”
             within the meaning of ORS 36.110(7)(a), even if
             they do relate to what transpires in the
             mediation. Therefore, because those allegations
             are neither confidential under ORS 36.220 nor
             inadmissible under ORS 36.222, the trial court
             erred in striking them from plaintiff's complaint.

Id. at 406.

     Here the allegations in Plaintiff’s Complaint that Defendant

seeks to strike involve communications that occurred either

before Plaintiff and Big River began the mediation ordered by the

trial judge or after the mediation concluded.    In addition,

Plaintiff alleges Defendant refused to participate in the

mediation.    Defendant, therefore, was not a “part[y], mediator[],

representative[] of a mediation program, [or] other person[]

. . . present at mediation proceedings” at the time of the

communications alleged in Plaintiff’s Complaint.    Thus, Defendant

is not a party to whom § 36.110(7) relates and the allegations at

issue in Plaintiff’s Complaint are not mediation communications

within the meaning of § 36.110(7).

     The Court, therefore, concludes on this record for purposes

of Defendant’s Motion that Plaintiff’s allegations in the

19 - OPINION AND ORDER
paragraphs at issue are not inadmissible mediation agreements or

communications.   Accordingly, the Court concludes Defendant has

not established those allegations constitute confidential

communications under Oregon Revised Statutes § 36.220 that must

be stricken.

     In summary, the Court concludes Defendant has not

established any basis under either Federal Rule of Evidence 408

or under Oregon statutes for the Court to strike the paragraphs

at issue.   Accordingly, the Court denies Defendant’s Motion to

Strike.



                            CONCLUSION

     For these reasons, the Court DENIES Defendant’s Motion (#4)

to Strike Pursuant to Fed. R. Civ. P. 12(f).

     IT IS SO ORDERED.

     DATED this 16th day of April, 2019.



                                    /s/ Anna J. Brown


                               ANNA J. BROWN
                               United States Senior District Judge




20 - OPINION AND ORDER
